M.D. Appeal Dkt.
                                                                              23 MAP 2021
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                    : No. 654 MAL 2020
                                                 :
                     Petitioner                  :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
DAVID SANTANA,                                   :
                                                 :
                     Respondent                  :


                                         ORDER



PER CURIAM

      AND NOW, this 12th day of April, 2021, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner are:


      (1)    Did the Superior Court err in determining that [Respondent] was not
      required to register under SORNA even though he was already required to
      register for life in New York and relocated to Pennsylvania after the effective
      date of SORNA?


      (2)    Did the Superior Court err in finding an ex post facto violation even
      though [Respondent] was not disadvantaged any more than his lifetime
      registration he was already subject to under New York law?